Citation Nr: 1623700	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A.     § 1114(s) (West 2014). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1987 to February 1988 and from September 1989 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a video-conference hearing.  A hearing transcript has been associated with the record.

The United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114 (West 2014).  See Bradley, 22 Vet. App. at 294 (finding that SMC benefits are to be accorded when a Veteran becomes eligible without need for a separate claim).  Subsection 1114(s) requires that a Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  However, an award of TDIU predicated on a single disability satisfies the requirement of a "service-connected disability rated as total" and therefore may form the basis for an award of SMC.  See Buie, 24 Vet App. at 251; Bradley, 22 Vet. App. at 293.  Accordingly, as reflected on the title page, the Board will also address whether the Veteran is entitled to TDIU on the basis of any one service-connected disability and therefore entitled to SMC pursuant to 38 U.S.C.A. § 1114(s).

As to representation, the Veteran filed an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing Susan Thompson as his attorney in February 2015.  In February 2015, the Veteran's former attorney filed a Motion to Withdraw as the Veteran's attorney.  This Motion was granted by the undersigned later that month.  In March 2015, the Veteran submitted a pro se election form indicating that he wished to represent himself.  The Board recognizes that the Veteran is proceeding pro se.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he was unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.

2.  The Veteran has been unemployable due to a single service-connected disability, namely PTSD, with additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2015).

2.  The criteria for SMC at the housebound rate have been met.  38 U.S.C.A.          §§ 1114(s), 5103A, 5107 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Here, the Veteran asserts that he is unable to work due to his service-connected PTSD disability.  See June 2011 Claim; November 2013 Notice of Disagreement; May 2014 TDIU Application.

TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment, which is defined as earned annual income that does not exceed the poverty threshold as determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532 (1994).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Board finds that the evidence is at least in equipoise regarding the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected PTSD disability.

The Veteran's service-connected PTSD has been rated at 70 percent disabling since June 20, 2011.  This rating satisfies the statutory requirement for TDIU.  See 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disability or disabilities. 

Historically, the Veteran held jobs in maintenance, in law enforcement, and as a supervisor at warehouses or stores.  See October 2014 Board Hearing Transcript; November 2013 Notice of Disagreement.  He is a licensed mortgage broker, and has taken some college classes.  See October 2014 Board Hearing Transcript; May 2014 TDIU Application.  He reported that he terminated his employment in December 2010 because the work commute exacerbated his PTSD issues.  Id.  Since then, he has applied for retail and mortgage jobs.  See May 2014 TDIU Application.  He attempted to work as a mortgage broker in 2012 or 2013, but testified that he was unable to deal with the stress, paperwork, and interactions with people.  See October 2014 Board Hearing Transcript; November 2013 Notice of Disagreement.  He worked for approximately six months and earned approximately $6,500.00  Id.  The Veteran is currently unemployed. 

The Veteran's last employer submitted a statement confirming that the Veteran was unable to deal with the stress of the work environment.  See October 2013 Employer Statement.  She reported that the Veteran's PTSD made his reactions to stress uncertain, and that his mortgage job entailed consistently stressful interactions with clients and investors.

In a May 2014 letter, the Veteran's VA physician opined that the Veteran was unemployable because his PTSD symptoms prevented him from being able to appropriately interact with others due to excessive anger, irritability, and suspiciousness.  She based her opinion on VA treatment records and discussion with the Veteran.  She also opined that the Veteran became more stable and able to work once his medications were optimized in December 2013.

The Veteran also reported that he became angry over insignificant issues, that he unable to deal with people, that he was anxious, and that he was "stressed" in public places.  See Veteran's May 2014 VA Form 9.  He reported that he was unable to communicate with colleagues or with customers, or perform normal work tasks because of his overwhelming paranoia and psychiatric ailments.  See November 2013 Notice of Disagreement.  He reported that he suffered weekly panic attacks, daily paranoia, and their was a risk that he would become irritable and violent in public.  Id.  He suffered from memory loss and disorientation.  Id.  He was unable to stay organized, would get very nervous, and forget what he was saying.  See October 2014 Board Hearing Transcript.  These symptoms were exacerbated by work stress.  Id.  He also reported that despite some improvement in his condition from medication starting in December 2013, he was still unable to work.  See October 2014 Board Hearing Transcript.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected PTSD renders him unemployable.  In this regard, the evidence suggests that the Veteran's PTSD prevents him from obtaining and maintaining gainful employment.  There are no contrary opinions of record.  The Board notes that to the extent that the Veteran worked as a mortgage broker during the appeal period, this employment was brief, his income from this employment was below the poverty threshold as determined the United States Department of Commerce, and constitutes marginal employment for VA purposes.  See 38 C.F.R. § 4.16(a).
Further, the Board notes that although the Veteran's VA physician suggested that the Veteran was able to work once his medications were optimized in December 2013, the physician did not have the opportunity to address the Veteran's statement that his work commute exacerbated his PTSD symptoms and did not appear to fully
credit the Veteran's reports that he experienced anger, forgetfulness, and anxiety and was unsure whether he would have a violent reaction.  Moreover, the examiner did not address the Veteran's VA treatment records which show that the Veteran was beginning to experience some problems with work before he ended his employment in December 2010.  See, e.g., November 2010 VA treatment record (noting problems at work); October 2010 VA treatment record (feeling anxious and irritable around others); September 2010 VA treatment record (Veteran is still able to work as store manager for 30 hours a week, but medications are not working "for my mood"); June 2010 VA treatment record (Veteran is stressed about work); and May 2010 VA treatment record (Veteran reports little things getting to him at work lately).  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected PTSD renders him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The Board also notes that the Veteran has been service connected for neck strain (rated as 20 percent disabling), left knee meniscus tear (rated as 10 percent disabling), gastritis (rated as 10 percent disabling), bursitis of the right hip (rated as 10 percent disabling), bursitis of the left hip (rated as 10 percent disabling), chronic lumbar strain (rated as 10 percent disabling), and fractures of the left toe and right foot (rated as noncompensable), in addition to PTSD, during the entire claims period.  The Veteran was also service connected for osteoarthritis of the bilateral knees, rated as 10 percent disabling up to May 1, 2012, and for status post meniscus repair of the right knee based on limitation of motion, rated as 10 percent disabling from May 1, 2012.  The Veteran is also service connected for status post meniscus repair of the right knee based on instability, rated as 10 percent disabling from July 1, 2000, as 100 percent disabling from February 27, 2012, and as 20 percent disabling from May 1, 2012.

The Court has held that, although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie, supra.   In this case, the Board notes that, the Veteran was awarded a TDIU based solely on his service-connected PTSD. 

An award of SMC at the housebound rate may be awarded if the Veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s)(1).  As noted above, the Court in Bradley held that section 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  See Bradley, 22 Vet. App. at 293.  As the Board has awarded the Veteran TDIU as due to his service-connected PTSD herein and the Veteran has additional service-connected disabilities rated at more than 60 percent disabling, SMC at the housebound rate under 38 U.S.C.A. § 1114 is also warranted.  See Bradley, supra; Buie, supra.


ORDER

A TDIU due to service-connected PTSD is granted, subject to the rules and regulations governing the award of monetary benefits.

Special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) is granted, subject to the applicable laws and regulations governing the award of monetary benefits. 



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


